Citation Nr: 1327269	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle and left calcaneal heel spur.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. Jurisdiction of the claims file currently resides with the RO in Nashville, Tennessee. 

In January 2010, a Travel Board hearing was held before the undersigned        Veterans Law Judge, the transcript of which is of record.  

This case was previously twice remanded by the Board. In an October 2011 decision, the Board denied the claim. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the appeal was remanded to the Board Board for spec development in accordance with the parties' joint motion remand. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Board is directing further development consistent with the January 2013 Joint Motion for Remand. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide authorization and consent to obtain private treatment records from a          Dr. Banks (the physician whom the Veteran indicated during his hearing he obtained a "second evaluation" from), and provide a copy of VA Form 21-4138 (medical release form) for this purpose. Then obtain these records based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.             If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

